 



Exhibit 10.3

 

SYNDAX PHARMACEUTICALS, INC.



AMENDED & RESTATED

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Effective:  February 12, 2020

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Syndax Pharmaceuticals, Inc. (the “Company”) or any of its
subsidiaries will receive the compensation described in this Amended and
Restated Non-Employee Director Compensation Policy for his or her Board service.
This policy may be amended at any time in the sole discretion of the Board.

 

Each non-employee director serving on the Board of the Company will receive an
annual base cash fee for his or her services of $40,000. Each non-employee
director other than the non-executive chairperson of the Board (the “Chair”)
shall also receive an annual award of options to purchase 24,000 shares and the
Chair shall also receive an annual award of options to purchase 44,000 shares
(each as adjusted for stock splits, stock dividends, recapitalization and
similar events) of the Company’s common stock on the same date that the Board
awards annual stock option grants to the Company’s executive officers (each an
“Annual Option Award”). Each Annual Option Award will vest on the one-year
anniversary of the date of grant, subject to the director’s continued service to
the Company.

 

Newly appointed non-employee directors will receive at the time of his or her
appointment to the Board, a one-time initial award of options to purchase 35,000
shares (as adjusted for stock splits, stock dividends, recapitalization and
similar events) of the Company’s common stock (the “New Director Award”). Each
New Director Award will vest monthly over a three-year period.

 

The Chair will also receive an annual cash retainer of $70,000 for his or her
service in such role.

 

Each non-employee director, other than the chairperson of such committee, who
serves on the following committees will receive an annual cash retainer, for
each committee on which he or she serves, as listed below:

 

•Audit committee – $10,000

•Compensation committee – $7,500

•Nominating and corporate governance committee – $5,000

 

Each chairperson of the audit, compensation, nominating and corporate governance
and science and technology committees will receive an additional annual cash
retainer as follows:

 

•Audit committee – $20,000

•Compensation committee – $15,000

•Nominating and corporate governance committee – $10,000

 

The Company will also reimburse each of the directors for his or her travel
expenses incurred in connection with his or her attendance at Board and
committee meetings. All cash retainers will be paid in equal quarterly
installments.

 

 